DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed November 22, 2021, and November 29, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Objections
	Following the amendment of claim 11 correcting the improper form of multiple dependent claim, the objection is withdrawn.

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

2. 	Claim(s) 1-9 and 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsunekawa et al. (US 2005/0031961 A 1).

As to claim 1:
	Tsunekawa discloses a secondary battery electrode of a jelly-roll electrode assembly (see… wound up together with a separator disposed between the electrode plates, and a solution of electrolyte in organic solvent are sealed in a container having a sealed opening capable of, before sealing, inserting the electrode plate-couple and the solution of electrolyte therethrough [0017] [0081] [0089]) and, 
	comprising: a current collector that extends in one direction (see... an electrode plate for a battery of the present invention is comprised of a collector in a sheet-like form [0010]); a first active material layer provided on one surface of the current collector (see… an electrode active material layer (a first electrode active material layer) intermittently formed on one surface of the collector [0010])
	and comprising a first inclined portion and a first protruding portion (see…Fig. 2); 
	and a second active material layer provided on the other surface of the current collector (see. an electrode active material layer (a second electrode active material layer) intermittently formed on the other surface of the collector [0010])
	and comprising a second inclined portion and a second protruding portion (see. Fig. 2), 
see…Fig. 2),

    PNG
    media_image1.png
    990
    1562
    media_image1.png
    Greyscale

(Fig. 2 annotated)
As to claim 2:
	Tsunekawa discloses the starting side (23A) and the finishing side (23C) are positions where the coating starts and finishes. Where is starting and stopping of the die head applying active material defines the positional relationship of protruding portion (23A) to the inclined portion (23C) [0077-0078].

As to claim 3:
Tsunekawa discloses the second electrode active material layer 23 (namely, a distance of difference between front and rear surfaces) as D, D is in range of 0.5 mm :s; D :s; 2.9 mm and that a position of the starting side 13A on the front surface and a position of the starting side 23A [0047], where the area D of Fig. 2 above represents the non-coated portion.

As to claim 4:
	Tsunekawa discloses the coating process for the second surface is directed toward the same direction as the coating process for the first surface of the collector [0027]. See fig. 2 above.

As to claim 5:
	Tsunekawa discloses battery comprising a positive electrode plate formed with a positive electrode active material layer and a negative electrode plate formed with a negative electrode active material layer [0029,0070].

As to claim 6:
	Tsunekawa discloses a method secondary battery electrode of a jelly-roll electrode assembly (see… wound up together with a separator disposed between the electrode plates, and a solution of electrolyte in organic solvent are sealed in a container having a sealed opening capable of, before sealing, inserting the electrode plate-couple and the solution of electrolyte therethrough [0017] [0081] [0089]) comprising:
	a process of preparing a current collector on which a first active material layer comprising a first inclined portion and a first protruding portion is formed on one surface thereof (see… Fig. 1, an electrode plate for a battery 1 of the present invention has a collector 11 wherein a first electrode active material layer 13 is formed on one surface (fist surface) 11A [0043])
	a process of transferring the current collector in one direction (The electrode active material layer 23 on the second surface is coated and formed in the running direction of coating process 1B, which is the same direction as the running direction of coating process of the electrode active material layer 13 on the first surface [0043] Fig. 1); 
	and a process of forming a second active material layer comprising a second inclined portion and a second protruding portion by applying a second active material on the other surface of the current collector (a second electrode active material layer 23 is formed intermittently on another surface (second surface) 11B [0043])
	wherein in the process of forming the second active material layer, a position of the second protruding portion is controlled on the second active material layer to be formed at a position that is not directly opposite to the first incline portion with respect to the current collector,
the second inclined portion, the second protruding portion, the first inclined portion, and the first protruding portion are sequentially arranged from an end of the see Fig. 1)

    PNG
    media_image2.png
    595
    1236
    media_image2.png
    Greyscale

	
(Fig. 1 annotated)
As to claim 7:
	Tsunekawa discloses the starting side (23A) and the finishing side (23C) are positions where the coating starts and finishes. Where is starting and stopping of the die head applying active material defines the positional relationship of protruding portion (23A) to the inclined portion (23C) [0077-0078].
As to claim 8:
	Tsunekawa discloses as illustrated in figure 1 the non-coated portion D is formed on one surface of the conductor and the front surface and the starting side 23A of rear surface is set to be in range of 0.5.ltoreq.D.ltoreq.2.9 mm. As for the finishing 

As to claim 9:
	Tsunekawa discloses on each of the starting side 13A and 23A, relatively large raised portion is formed since the pressure inside of die head is high at the start of coating [0044]. The second protruding portion being regulated by the die head pressure variance at the beginning of the active material application to the current collector.

As to claim 11,
	Tsunekawa discloses forming an electrode plate-couple by winding up a positive electrode plate and a negative electrode plate together with a separator disposed between the electrode plates [0031 ].

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
4. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (US 2005/0031961 A 1) as applied to claim 6 above, and further in view of Son et al. (US 2018/0050365 A 1 ).

As to claim 10:
	Tsunekawa discloses a secondary battery electrode but does not explicitly teach regulating the transfer speed of the collector.
	Son discloses a secondary battery electrode [0033] and further teaches the coating die is moved at a speed equal to a moving speed of the electrode current collector [0023]. Since the active material slurry may be coated to a uniform thickness on the coating area of the electrode current collector by adjusting a relative speed of the
active material slurry with respect to the electrode current collector without change of a composition of the active material slurry, economic efficiency may be further improved [0034]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsunekawa to incorporate the regulation of the current collector transfer speed of Son to improve cost.
Response to Arguments
5. 	Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
	i) 	Applicant argues Tsunekawa does not teach the amended claim limitation (Arguments p.5). The office respectfully disagrees as shown in claim 1 above Tsunekawa Fig. 2 clearly illustrates the limitation (i) of  Arguments p.5 recited as, “the 

    PNG
    media_image1.png
    990
    1562
    media_image1.png
    Greyscale

ii) 	Applicant argues Tsunekawa does not disclose a secondary battery electrode of a jelly-roll electrode assembly. The office respectfully disagrees as Tsunekawa explicitly states the configuration of a jelly-roll, “see… wound up together with a separator disposed between the electrode plates, and a solution of electrolyte in organic solvent are sealed in a container having a sealed opening capable of, before sealing, inserting the electrode plate-couple and the solution of electrolyte therethrough” [0017] [0081] [0089] 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727